Citation Nr: 1810421	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease, previously claimed as neck stiffness.

2. Entitlement to service connection for a lumbosacral spine disorder, to include degenerative joint disease, previously claimed as an upper back condition.

3. Entitlement to service connection for a deviated septum. 

4. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1975 to November 1975. The Veteran served on active duty in the U.S. Air Force from September 1990 to November 1990, February 1991 to July 1991, October 2001 to September 2002 and February 2003 to February 2004. The Veteran also served a period of active duty in the U.S. Air Force from June 24, 2004 to June 26, 2004.  

The issues of service connection for a cervical spine disorder, to include degenerative joint disease, previously claimed as neck stiffness, and lumbosacral spine disorder, to include degenerative joint disease, previously claimed as an upper back condition, comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Houston, Texas Regional Office (RO). 

The issues of service connection for a deviated septum and obstructive sleep apnea, to include as secondary to service-connected major depression comes before the Board on appeal from a September 2013 rating decision of the Houston, Texas RO.

In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

The issues of entitlement to service connection for a cervical spine disorder, to include degenerative joint disease, previously claimed as neck stiffness; lumbosacral spine disorder, to include degenerative joint disease, previously claimed as an upper back condition; deviated septum and obstructive sleep apnea, to include as secondary to service-connected major depression is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's June 2004 "Request and Authorization for Active Duty Training/Active Duty Tour" indicates that the Veteran was on active duty "special work" from June 24, 2004 to June 26, 2004. 

The Board has determined that additional development is necessary prior to appellate review and the case is REMANDED for the following actions:

1. THE RO IS ADVISED THAT THE VETERAN'S PERSONNEL RECORDS INDICATE THAT HE WAS ON A PERIOD OF ACTIVE DUTY SPECIAL WORK AT THE TIME OF THE INCIDENT.

2. Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his cervical spine disorder that is not already in VA's possession. IN PARTICULAR, THE VETERAN IS ADVISED THAT HE MAY SUBMIT ANY INFORMATION INDICATING THAT THE ADSW INCIDENT ALLEGEDLY CAUSING THE DISABILITY OCCURRED.




3. If appropriate, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his cervical and lumbar/or spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must respond to the following inquiry:

Did the Veteran's in-service neck injury on June 24, 2004 where a jet plane blast propelled him 50 feet into the air and subsequent impact cause his cervical spine AND/OR lumbar spine disorder? 

Although the examiner must review the VBMS file, his or her attention is drawn to the following: 

* Physical profile serial reports dated February 2006, February 2007, May 2007 and January 2008 reveal that the Veteran was assigned a profile designation of "1" for his upper extremities under the PULHES system.

* A June 2010 buddy statement from a military service member indicated that in June 2004, he observed the Veteran propelled 50 feet into the air from a jet plane blast and subsequently injured his neck upon impact.

* In a June 2010 VA examination that was not focused on the cervical spine, the Veteran reported neck pain, but the VA examiner found no cervical abnormalities. 

* A July 2010 private radiological examination revealed a reverse cervical curve and osseous manifestations of subluxation in the cervical spine. 

* In a July 2010 private treatment record with Keith Turley, D.C., the Veteran was diagnosed with cervical radiculitis and Dr. Turley opined that "an injury several years ago would cause spinal degeneration as seen in the cervical x-rays."

* In a May 2011 and June 2011 VA treatment record, the Veteran reported neck pain.

* A July 2011 VA cervical spine radiological examination revealed cervical spine degenerative disc disease.

* In a September 2012 VA treatment record, the Veteran reported experiencing neck pain for 10 years.

* In a January 2017 letter written by Mario A. Bustamante, M.D., P.A., Dr. Bustamante opined that the Veteran's "neck condition" was caused by his in-service injury on June 24, 2004.

4. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his deviated septum. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must respond to the following inquiries:

Is the Veteran's deviated septum a congenital defect, and if so, was it aggravated by his September 1990 in-service injury where the Veteran slipped and fell on the cargo compartment of a C-5 airplane?   

If the Veteran's deviated septum is not a congenital defect, was it caused by his September 1990 in-service injury where the Veteran slipped and fell on the cargo compartment of a C-5 airplane? 

Although the examiner must review the VBMS file, his or her attention is drawn to the following: 

* An October 1990 service treatment record is silent for any complaints or treatment for a deviated septum. 

* In a November 1992 service treatment record, the service medical examiner diagnosed the Veteran with a deviated septum.

* In a June 1995 periodic non-flying medical examination report, the examiner found no nose abnormalities. 

* In a June 2010 VA examination that did not focus on the Veteran's deviated septum, the examiner indicated the Veteran's septum was normal.

* In a February 2017 private ear, nose and throat (ENT) treatment, the Veteran was diagnosed with a deviated septum and the examiner indicated that the Veteran sustained an in-service nasal injury in September 1990 during active service.

* In his January 2017 Board hearing, the Veteran testified that he reported his in-service nasal injury to the service medical examiner in November 1992.

5. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his obstructive sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must respond to the following inquiries: 

Did the Veteran develop obstructive sleep apnea as a result of any incident of active service? 

Did the Veteran's service-connected major depression cause or aggravate his obstructive sleep apnea?

Although the examiner must review the VBMS file, his or her attention is drawn to the following:

* In a June 2010 VA examination not focused on obstructive sleep apnea, the Veteran reported experiencing difficulty sleeping. 

* In a September 2012 private sleep study, the Veteran was diagnosed with obstructive sleep apnea.

* In a September 2012 VA treatment record, the Veteran reported experiencing difficulty sleeping.

* In a September 2014 statement, the Veteran's wife indicated that between November 2011 and February 2004, she observed the Veteran stop breathing and snore loudly during his sleep.   

4. Readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

